
	
		I
		112th CONGRESS
		1st Session
		H. R. 1880
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2011
			Ms. Lee of California
			 (for herself, Mr. Grijalva,
			 Mr. Moran,
			 Mr. Conyers,
			 Mr. Meeks,
			 Ms. Norton,
			 Mr. Towns,
			 Mr. Courtney,
			 Ms. Schakowsky,
			 Mr. Frank of Massachusetts,
			 Ms. Wilson of Florida,
			 Mr. Cohen,
			 Ms. Richardson,
			 Mr. Nadler,
			 Mrs. Maloney,
			 Mr. Serrano,
			 Mr. Rangel,
			 Mr. Stark,
			 Ms. Bordallo,
			 Ms. Bass of California,
			 Mr. Ackerman,
			 Ms. Baldwin,
			 Mr. Becerra,
			 Ms. Berkley,
			 Mr. Bishop of Georgia,
			 Mr. Braley of Iowa,
			 Ms. Brown of Florida,
			 Mr. Cicilline,
			 Mr. Clarke of Michigan,
			 Ms. Clarke of New York,
			 Mr. Clay, Mr. Cleaver, Mr.
			 Clyburn, Ms. DeGette,
			 Mr. Crowley,
			 Mr. Davis of Illinois,
			 Mrs. Davis of California,
			 Ms. DeLauro,
			 Mr. Doggett,
			 Ms. Edwards,
			 Mr. Ellison,
			 Mr. Farr, Mr. Fattah, Mr.
			 Garamendi, Mr. Gene Green of
			 Texas, Ms. Hanabusa,
			 Mr. Hastings of Florida,
			 Mr. Higgins,
			 Mr. Holden,
			 Mr. Honda,
			 Ms. Jackson Lee of Texas,
			 Mr. Larson of Connecticut,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Johnson of Georgia,
			 Mr. Langevin,
			 Mr. Levin,
			 Mr. McNerney,
			 Ms. Moore,
			 Mrs. Napolitano,
			 Mr. Pastor of Arizona,
			 Mr. Payne,
			 Mr. Price of North Carolina,
			 Mr. Reyes,
			 Mr. Richmond,
			 Mr. Rahall,
			 Ms. Roybal-Allard,
			 Mr. David Scott of Georgia,
			 Ms. Sewell,
			 Ms. Speier,
			 Mr. Thompson of Mississippi,
			 Mr. Tonko,
			 Ms. Tsongas,
			 Mr. Van Hollen,
			 Ms. Velázquez,
			 Ms. Wasserman Schultz,
			 Ms. Waters,
			 Mr. Watt, Mr. Waxman, Mr.
			 Weiner, Ms. Woolsey,
			 Mr. McDermott,
			 Ms. Pingree of Maine,
			 Mr. Doyle,
			 Mr. Tierney,
			 Mr. Schiff,
			 Mr. Olver,
			 Mr. Rush, and
			 Mr. Jackson of Illinois) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require, on the occasion of the 30th anniversary of
		  the first reported cases of AIDS, reporting on the implementation of the
		  National HIV/AIDS Strategy and on the status of international progress towards
		  achieving universal access to HIV/AIDS treatment, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Status Report on the 30th Anniversary
			 of HIV/AIDS Act.
		2.FindingsThe Congress makes the following
			 findings:
			(1)On June 5, 1981, in the Morbidity and
			 Mortality Weekly Report (MMWR), the Centers for Disease Control and Prevention
			 (CDC) reported the identification of 5 cases of pneumocystis carinii pneumonia
			 (PCP), a rare type of pneumonia typically caused by a suppressed immune system.
			(2)In 1982, public
			 health officials began to use the term acquired immunodeficiency
			 syndrome or AIDS, to describe the occurrence of opportunistic infections
			 among previously healthy people that were subsequently associated with the
			 initial 5 cases of PCP identified in the MMWR. In 1983, scientists isolated and
			 identified the virus that causes AIDS, which became known as human
			 immunodeficiency virus (HIV).
			(3)HIV can be
			 transmitted between persons through unprotected sexual contact, including
			 vaginal, anal, or oral sex, through contaminated injection needles or blood
			 transfusions, and from a mother to child during pregnancy or through breast
			 milk. HIV cannot be transmitted through saliva, tears, or sweat, casual
			 contact, mosquitoes or other insects, or through the air or water.
			(4)The Joint United
			 Nations Programme on HIV/AIDS (UNAIDS) estimates that since the identification
			 of AIDS in 1981, more than 60,000,000 people have been infected with HIV, and
			 nearly 30,000,000 people have died of AIDS worldwide.
			(5)In 2009,
			 33,300,000 people were living with HIV around the world, 1,800,000 people died
			 of AIDS-related illnesses, and another 2,600,000 people were newly infected. Of
			 these numbers, children under the age of 15 accounted for 260,000 AIDS deaths,
			 370,000 new HIV infections, and a total of 2,500,000 of all people living with
			 HIV.
			(6)Developing
			 countries continue to bear the brunt of the AIDS pandemic with sub-Saharan
			 Africa accounting for 68 percent of all adults and children living with HIV, 60
			 percent of whom are women and girls.
			(7)In 2008, the Tom
			 Lantos and Henry J. Hyde United States Global Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Reauthorization Act was enacted into law,
			 reauthorizing the President's Emergency Plan for AIDS Relief (PEPFAR) and
			 continued United States participation and contributions to the Global Fund to
			 Fight AIDS, Tuberculosis and Malaria.
			(8)Nearly 4.7 million
			 people around the world currently receive support for antiretroviral treatment
			 as a result of PEPFAR bilateral programs, the Global Fund, or both.
			(9)According to a recent report by the United
			 Nations Secretary-General, more than 6 million people were estimated to be
			 receiving antiretroviral therapy in low- and middle-income countries as of
			 December 2010, while about 10 million people who could benefit from treatment
			 were not receiving it in 2009.
			(10)In November 2010,
			 UNAIDS and the World Health Organization launched the concept of
			 Treatment 2.0, a radically simplified HIV treatment platform to
			 achieve the goal of preventing 10 million deaths and reducing new HIV
			 infections by up to 1 million annually by optimizing drug regimens, simplifying
			 laboratory platforms for diagnosis and monitoring, reducing costs, adapting
			 delivery systems, and mobilizing communities.
			(11)The CDC estimates
			 that in the United States, more than 1,100,000 people are living with HIV, and
			 approximately 21 percent do not know they are infected.
			(12)Each year, 56,300
			 people become newly infected with HIV in the United States, and on average, an
			 individual is infected with HIV every 9½ minutes.
			(13)A total of
			 617,025 people have died of AIDS in the United States from the beginning of the
			 HIV/AIDS epidemic through 2008.
			(14)At the end of
			 2008, African-Americans represented 48 percent of all people living with HIV in
			 the United States, Whites represented 33 percent, Hispanics represented 17
			 percent, Asian-Americans and Pacific Islanders represented 1 percent, and
			 American Indians and Alaska Natives represented less than 1 percent.
			(15)The leading
			 transmission category of HIV infection in the United States is male-to-male
			 sexual contact, followed by heterosexual contact and injection drug use.
			(16)Men who have sex
			 with men (MSM) of all races remain the population most severely affected by the
			 disease, accounting for 54 percent of all new HIV infections in 2008, with
			 young MSM of color representing an increasing share of new HIV infections over
			 the past decade. African-American MSM account for 35 percent of all new
			 infections among all MSM and 63 percent of all new infections among
			 African-American men, while Hispanic MSM account for 19 percent of all new
			 infections among all MSM and 72 percent of new infections among Hispanic men.
			(17)Among women, the
			 rate of new HIV infection for African-American women is nearly 15 times higher
			 than White women, while the rate among Hispanic women is nearly 4 times higher.
			(18)In 1998, Congress
			 and the Clinton Administration created the National Minority AIDS Initiative to
			 provide technical assistance, build capacity, and strengthen outreach efforts
			 among local institutions and community, based organizations that serve racial
			 and ethnic minorities living with or vulnerable to HIV/AIDS.
			(19)In 2009, the Ryan
			 White HIV/AIDS Treatment Extension Act of 2009 was enacted into law,
			 reauthorizing Federal HIV/AIDS care and treatment programs for 4 years and
			 making funding available to United States metropolitan areas, States, and
			 service providers to assist affected families and persons living with HIV/AIDS
			 with health care and support services.
			(20)As of April 7,
			 2011, approximately 7,900 people across 11 States were waiting to receive AIDS
			 treatment through the AIDS Drug Assistance Program authorized by the Ryan White
			 CARE Act.
			(21)On July 13, 2010,
			 the President released a National HIV/AIDS Strategy for the United
			 States along with an accompanying Federal Implementation
			 Plan to achieve the goals of reducing new HIV infections, increasing
			 access to care and improving health outcomes for people living with HIV,
			 reducing HIV-related disparities and health inequities, and achieving a more
			 coordinated national response to the HIV epidemic.
			(22)In recognition of
			 the 30th anniversary of the first reported cases of AIDS, the United Nations
			 General Assembly will hold a High Level Meeting on AIDS from June 8–10, 2011,
			 to consider a new Declaration of Commitment on HIV/AIDS from United Nations
			 member states.
			(23)The 19th
			 International AIDS Conference will be held in Washington, DC, from July 22–27,
			 2012, returning to the United States after a nearly two decade long
			 international boycott that was lifted following the statutory repeal of a ban
			 on travel and immigration of people living with HIV/AIDS.
			3.Report on the
			 implementation of the National HIV/AIDS Strategy
			(a)Report
			 requiredNot later that 6
			 months after the date of the enactment of this Act, the President, in
			 consultation with the heads of all relevant agencies including the Department
			 of Education, the Department of Health and Human Services, the Department of
			 Housing and Urban Development, the Department of Justice, the Department of
			 Labor, the Department of Veterans Affairs, and the Social Security
			 Administration, shall transmit to the Congress and make publicly available a
			 report on the status of the implementation of the National HIV/AIDS
			 Strategy.
			(b)ContentsThe report required by subsection (a) shall
			 include a description, analysis, and evaluation of—
				(1)key steps taken by the Federal Government
			 towards the achievement of the goals of the National HIV/AIDS Strategy,
			 including the goals of—
					(A)reducing the number of people who become
			 infected with HIV;
					(B)increasing access
			 to care and optimizing health outcomes for people living with HIV; and
					(C)reducing
			 HIV-related health disparities;
					(2)the extent to which the National HIV/AIDS
			 Strategy has improved coordination of efforts to maximize the effective
			 delivery of HIV/AIDS prevention, care, and treatment services at the community
			 level, including coordination—
					(A)within and among Federal agencies and
			 departments;
					(B)between the
			 Federal Government and State and local governments and health departments;
					(C)between the
			 Federal Government and nonprofit foundations and civil society organizations,
			 including community- and faith-based organizations focused on addressing the
			 issue of HIV/AIDS; and
					(D)between the
			 Federal Government and private businesses.
					(3)efforts by the Federal Government to
			 educate, involve, and establish and strengthen partnerships with civil society
			 organizations, including community- and faith-based organizations, in order to
			 implement the National HIV/AIDS Strategy and achieve its goals;
				(4)how Federal resources are being deployed to
			 implement the Strategy, including—
					(A)the amount of funding used to date, by each
			 Federal agency and department, to implement the National HIV/AIDS Strategy;
					(B)a brief summary
			 for each Federal agency and department of the number and function of all
			 Federal employees assisting in implementing the Strategy; and
					(C)an estimate of the
			 amount of funding necessary to implement the National HIV/AIDS Strategy, by
			 each Federal agency and department, for the next fiscal year; and
					(5)what additional steps, if any, are
			 necessary to fully implement the National HIV/AIDS Strategy, including—
					(A)whether any existing statutory laws,
			 policies, or regulations are impeding the implementation of the National
			 HIV/AIDS Strategy, at the Federal, State, or local level, and whether any
			 changes to such laws, policies, or regulations are necessary or recommended;
			 and
					(B)whether any
			 Federal agencies or departments require additional statutory authority to
			 effectively carry out their duties as part of the National HIV/AIDS
			 Strategy.
					(c)Use of
			 previously appropriated fundsFunding for the report required under
			 subsection (a) shall derive from discretionary funds of the departments and
			 agencies specified in such subsection.
			4.Report on
			 progress towards achieving universal access to HIV/AIDS treatment
			(a)Report
			 requiredNot later than 6
			 months after the date of the enactment of this Act, the President, in
			 consultation with the Global AIDS Coordinator and the heads of all relevant
			 agencies, including the Department of State, the Department of Health and Human
			 Services, the United States Agency for International Development, the Centers
			 for Disease Control and Prevention, and the National Institutes of Health,
			 shall transmit to the Congress and make publicly available a report on the
			 status of international progress towards achieving universal access to HIV/AIDS
			 treatment for people living with HIV/AIDS.
			(b)ContentsThe report required by subsection (a) shall
			 include a description, analysis, and evaluation of—
				(1)the extent to which progress has been made
			 in achieving the goal of universal access to HIV/AIDS treatment on a country,
			 regional, and global basis, as well as addressing the ongoing challenges and
			 obstacles to achieving such goal, including—
					(A)for the prevention of mother-to-child
			 transmission;
					(B)with respect to
			 the most-at-risk populations (MARPs) such as injection drug users, sex workers
			 and their clients, men who have sex with men, transgender people, and
			 prisoners;
					(C)to ensure the
			 availability of treatment as prevention strategies;
					(D)an estimate of the
			 amount of funding and resources provided to date in order to achieve the goal,
			 including funding and resources provided by—
						(i)the United States;
						(ii)partner
			 countries;
						(iii)the Global Fund
			 to Fight AIDS, Tuberculosis and Malaria, UNAIDS, the World Health Organization,
			 and other multilateral institutions;
						(iv)other donor
			 nations;
						(v)nonprofit
			 foundations and civil-society and nongovernmental organizations, including
			 community- and faith-based organizations; and
						(vi)private
			 businesses; and
						(E)an estimate of the amount of funding and
			 resources still needed to accomplish the goal;
					(2)how the United States is contributing to
			 the achievement of the goal of universal access to HIV/AIDS treatment,
			 including through—
					(A)improved coordination and collaboration
			 among relevant Federal agencies and departments and among—
						(i)the
			 United States;
						(ii)partner countries;
						(iii)the Global Fund
			 to Fight AIDS, Tuberculosis and Malaria, UNAIDS, the World Health Organization,
			 and other multilateral institutions;
						(iv)other donor
			 nations;
						(v)nonprofit
			 foundations and civil-society and nongovernmental organizations, including
			 community- and faith-based organizations; and
						(vi)private
			 businesses;
						(B)the identification
			 and utilization of efficiencies in the delivery of HIV/AIDS treatment services
			 within and between United States funded bilateral and multilateral programs,
			 and partner countries, including to the extent that such gains in efficiencies
			 are being exhausted;
					(C)bilateral HIV/AIDS programs and other
			 bilateral global health programs;
					(D)the Global Fund to
			 Fight AIDS, Tuberculosis and Malaria;
					(E)ongoing research
			 into new, simpler, more effective, and cheaper HIV treatment regimens,
			 including operational research to ensure that such treatments are adhered to
			 and delivered quickly and efficiently;
					(F)bilateral and
			 multilateral efforts to strengthen recruitment, training, and retention of
			 skilled indigenous health workers within national health systems of partner
			 countries, including to increase the effectiveness of such health workers and
			 ensure their equitable distribution within the country;
					(G)bilateral and
			 multilateral trade and investment negotiations, policies, or agreements,
			 especially in cases affecting the price, quality, accessibility, and
			 affordability of pharmaceuticals, including second-line pharmaceuticals,
			 diagnostics, and medical products and devices (including any patents for or
			 generic alternatives to such items) used to treat HIV/AIDS and its associated
			 opportunistic infections or diseases;
					(H)participation, contribution, and leadership
			 within multilateral institutions including UNAIDS, the World Health
			 Organization, the United Nations, international financial institutions, and
			 other such multilateral institutions; and
					(I)the amount of
			 funding and resources provided by the United States to date, and an estimate of
			 the amount of funding and resources necessary for the next fiscal year;
			 and
					(3)the concept of Treatment 2.0
			 as proposed by UNAIDS and the World Health Organization to improve and expand
			 HIV treatment by optimizing drug regimens, simplifying laboratory platforms for
			 diagnosis and monitoring, reducing costs, adapting delivery systems, and
			 mobilizing communities, including—
					(A)the progress achieved to date and any
			 challenges and obstacles to the realization of the proposal; and
					(B)a summary of
			 efforts by the United States in contributing to the realization of the
			 proposal, and any such planned actions by the United States for the next fiscal
			 year, including—
						(i)any proposed changes to United States
			 statutory laws, policies, or regulations; and
						(ii)the
			 amount of funding and resources provided to date by the United States to
			 support the proposal, and for the next fiscal year.
						(c)Use of
			 previously appropriated fundsFunding for the report required under
			 subsection (a) shall derive from existing discretionary funds of the
			 departments and agencies specified in such subsection.
			5.DefinitionsIn this Act:
			(1)HIV and
			 HIV/AIDSThe terms
			 HIV and HIV/AIDS have the meanings given to such
			 terms in section 2689 of the Public Health Service Act (42 U.S.C.
			 300ff–88).
			(2)International
			 financial institutionThe
			 term international financial institution means any of the
			 following institutions:
				(A)The International Bank for Reconstruction
			 and Development.
				(B)The International
			 Development Association.
				(C)The International
			 Finance Corporation.
				(D)The Multilateral
			 Investment Guarantee Agency.
				(E)The International
			 Centre for Settlement of Investment Disputes.
				(F)The Inter-American
			 Development Bank.
				(G)The Asian
			 Development Bank.
				(H)The Asian
			 Development Fund.
				(I)The African
			 Development Bank.
				(J)The African
			 Development Fund.
				(K)The International
			 Monetary Fund.
				(L)The North American
			 Development Bank.
				(M)The European Bank
			 for Reconstruction and Development.
				(3)National
			 HIV/AIDS StrategyThe term National HIV/AIDS
			 Strategy means the National HIV/AIDS Strategy of the United States
			 developed by the President.
			(4)Treatment as
			 preventionThe term
			 treatment as prevention means the strategy of providing
			 antiretroviral treatment to people living with or vulnerable to HIV/AIDS in
			 order to decrease their risk of transmitting or becoming infected with the
			 virus. Such strategies may include—
				(A)pre-exposure prophylaxis
			 which means the provision of antiretroviral drugs to uninfected individuals
			 before possible exposure to the virus; and
				(B)test and
			 treat which means the testing of everyone for HIV/AIDS within a
			 high-risk group or a defined geographic area and the immediate provision of
			 antiretroviral treatment to everyone who tests positive for the disease.
				(5)UNAIDSThe term UNAIDS means the
			 Joint United Nations Programme on HIV/AIDS.
			
